DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ina (US 2007/0200389) in view of Fink (US 6,499,179).
As to claim 1, Ina discloses a wiper apparatus (30) configured to wipe a rear windshield (17) of a vehicle body rear portion (paragraph 44), wherein
above the vehicle body rear portion, the wiper apparatus is arranged on a rear side and a lower side of an ornamental member (20) arranged to form a space (22a) to flow air between the ornamental member and an upper surface portion of the vehicle body rear portion (Figs. 1 and 2, and paragraph 52),
a projecting portion (One of element 23, the material leftward of 22, and element 20a) projecting to the upper surface portion is provided on a face of the ornamental member facing the upper surface portion of the vehicle body rear portion (Figs. 2 and 6, and paragraphs 47 and 51), and
the projecting portion is arranged at a position at which the projecting portion overlaps the wiper apparatus in the vehicle width direction when viewed from the vehicle longitudinal direction   (Figs. 1 and 2).

Fink discloses a wiper apparatus being provided with a flow straightening portion (22) standing on the wiper apparatus and including a surface portion that inclines to a vehicle body rear side from a base portion toward a top portion (Figs. 1-3, and column 5, lines 55-64).
It would have been obvious to have modified Fink such that the wiper apparatus is provided with a flow straightening portion standing on the wiper apparatus and including a surface portion that inclines to a vehicle body rear side from a base portion toward a top portion, as taught by Fink, in order to increase the pressing force of the wiper apparatus against the windshield, thereby preventing the wiper from lifting of the windshield while the vehicle is traveling.
As to claim 2, wherein the surface portion comprises one of a curved surface projecting to the vehicle body rear side and a plane having a wedge-shaped cross section viewed from a vehicle width direction (Fig. 3 of Fink).
As to claim 3, Fink provides a rear spoiler (22) provided on the rear side of the ornamental member in the vehicle body rear portion, and
the wiper apparatus is arranged between the ornamental member and the rear spoiler in a vehicle longitudinal direction (Figs. 1 and 2 of Ina).
As to claim 4, Fink provides the wiper apparatus is arranged to be adjacent to the rear spoiler, and the top portion of the flow straightening portion is arranged at a position higher than an upper surface portion of the rear spoiler (Fig. 3 of Fink).
As to claim 5, wherein the projecting portion comprises a plurality of projecting portions (Element 23, the material leftward of 22, and element 20a) arranged at an interval in the vehicle width direction (Fig. 2 of Ina).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723